Citation Nr: 1101742	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-38 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for peripheral neuropathy due 
to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2008 in which the RO in Boston, 
Massachusetts denied service connection for peripheral neuropathy 
due to exposure to herbicides.

The Veteran testified before the undersigned at a hearing in 
November 2010.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regrettably, a remand is necessary for further development.  The 
Veteran contends that he was exposed to herbicides while 
stationed in Korea.  At a March 2008 Agent Orange registry 
examination, the Veteran reported that he had direct exposure to 
Agent Orange in Korea from 1969-1970; however, he denied that he 
was in areas that were defoliated.  He was unsure if he was 
directly sprayed with Agent Orange or whether he ate food or 
drink that was contaminated with Agent Orange.  The Veteran was 
diagnosed with mild peripheral neuropathy, which was opined to be 
related to Agent Orange exposure.  

With regards to herbicide exposure in Korea, the Department of 
Defense (DOD) has confirmed that Agent Orange was used along the 
demilitarized zone (DMZ) in Korea from April 1968 to July 1969.  
Fields of fire between the front line defensive positions and the 
south barrier fence were defoliated.  The size of the treated 
area was a strip of land 151 miles long and up to 350 yards wide 
from the fence to north of the "civilian control line."  There 
was no indication that herbicides were sprayed in the DMZ itself.  
Herbicides were applied through hand spraying and by hand 
distribution of pelletized herbicides.  Although restrictions 
were put in place to limit potential for spray drift, run- off, 
and damage to food crops, records indicate that the effects of 
spraying were sometimes observed as far as 200 meters down wind.  
The estimated number of exposed personnel is 12,056.  See M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans 
Benefits Administration (VBA) "Fact Sheet" distributed in 
September 2003.

Units in the area during the period of use of herbicides included 
the following units of the 7th Infantry Division: 1st Battalion, 
17th Infantry; 1st Battalion, 31st Infantry; 1st Battalion, 32nd 
Infantry; 2nd Battalion, 10th Cavalry; 2nd Battalion 17th 
Infantry; and 2nd Battalion, 31st Infantry.  See M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C.

The Veteran's DD 214 shows that he was enlisted with the Air 
Force; he testified at his hearing that he was stationed at Osan 
Air Force Base.  The Board observes that the Veteran's service 
personnel records are not of record.  In this regard, the Board 
notes that the Veteran's claims file was rebuilt in 2004.  A June 
2008 record from the National Personnel Records Center (NPRC) 
shows that the Veteran's service treatment records had been sent 
to the RO in 1971; it appears that those records have now been 
lost.  Although the Veteran's service treatment records are 
missing, the evidence does not show that his service personnel 
records are also missing, since it does not appear that the NPRC 
previously sent those records to the RO.  It does not appear that 
any effort has been made to obtain the Veteran's personnel 
records that could show relevant information regarding exposure 
to herbicides in Korea.  

Manual provisions provide that for claims for Agent Orange 
exposure outside of Vietnam and the demilitarized zone in Korea, 
a request to Compensation and Pension Service should be made for 
a review of the Department of Defense's inventory of herbicide 
operations to determine whether herbicides were used.  If such 
request yields a negative result, then a request to U.S. Army and 
Joint Services Records Research Center (JSRRC) should be made to 
attempt to verify the claimed exposure by taking into account the 
Veteran's military unit, location, dates at the location, 
military occupation, and any other relevant facts as shown by the 
Veteran's service records.  See M21-1MR, Part IV, Subpart ii, 
2.C.10.n.
Therefore, the Board finds that a remand is necessary for further 
development to determine if the Veteran was exposed to herbicides 
while stationed in Korea.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c) (2010).  The Veteran should be asked to clarify the 
dates he was stationed in Korea and the unit(s) that he was in 
while in Korea.  

Additionally, in light of the March 2008 opinion indicating that 
the Veteran's peripheral neuropathy is related to herbicide 
exposure, the Board finds that a VA examination is necessary.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the 
National Personnel Records Center (NPRC) a 
complete copy of the Veteran's service 
personnel records.  Efforts to obtain the 
requested records should be ended only if 
it is concluded that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  
Because these are Federal records, if they 
cannot be located or no such records 
exist, the Veteran should be notified in 
writing.

2.  Ask the Veteran to identify the dates 
he was stationed in Korea, where he was 
stationed, and with what unit(s) he was 
stationed in.  

3.  After completion of the development in 
paragraphs (1) and (2), send a request to 
Compensation and Pension Service for a 
review of the Department of Defense's 
inventory of herbicide operations to 
determine whether herbicides were used at 
Osan Air Force Base in Korea during the 
period that the Veteran was stationed 
there.  If the Veteran identifies any 
other locations and can provide a time 
period when he was located at such 
locations, the review request should also 
include that information.  If such request 
yields a negative result, then a request 
to U.S. Army and Joint Services Records 
Research Center (JSRRC) should be made to 
attempt to verify whether Agent Orange was 
used at Osan Air Force Base in Korea, or 
any other location identified by the 
Veteran, during the period(s) identified 
by the Veteran.  All attempts to obtain 
such information and the responses to 
inquiries should be associated with the 
claims file.

4.  Thereafter, schedule the Veteran for 
an appropriate VA examination to determine 
whether he has peripheral neuropathy that 
is due to exposure to herbicides.  The 
Veteran's claims file, including a copy of 
this remand, must be made available to the 
examiner for review in connection with the 
examination.  

The examiner is requested to obtain a 
detailed history of the Veteran's symptoms 
as observed by him and others since 
service, review the record, and offer an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
peripheral neuropathy is due to exposure 
to herbicides.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.

5.  Ensure that the examination reports 
complies with this remand and answer the 
questions presented in this Remand.  If 
any report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

6.  Then, readjudicate the issue.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


